NO. 12-18-00146-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

WILLIAM RUNNELS,                                          §       APPEAL FROM THE 124TH
APPELLANT

V.                                                        §       JUDICIAL DISTRICT COURT

DOMANITA CRADDOCK NEAL,
APPELLEE                                                  §       GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Appellant, William Runnels, acting pro se, appeals from the trial court’s April 2018
orders (1) holding him in contempt for failure to make court-ordered child support payments and
violating the possession and access order, and (2) committing him to the Gregg County jail for a
period of 180 days for each act of contempt, to run concurrently.1 Appellee, Domanita Craddock
Neal, filed a motion to dismiss the appeal on grounds that the challenged orders are not
appealable. On July 6, 2018, this Court requested a response to Neal’s motion, to be filed on or
before July 16. Aside from filing a motion to dismiss Neal’s motion on procedural grounds, we
received no response from Runnells on the merits of Neal’s motion.2 We dismiss the appeal, in
part, for want of jurisdiction.


        1
          According to the trial court’s contempt order, (1) Runnels was ordered to make periodic child support
payments of $179.20 per month beginning on December 1, 2016, (2) a subsequent temporary order reduced the
amount to $100 per month beginning February 1, 2017 through May 1, with the amount then returning to $179.20,
(3) Runnels failed to comply with these orders, and (4) Runnels violated the court’s possession order on two
occasions by picking the children up from school on days when he did not have visitation. In addition to the
contempt order, the trial court signed a commitment order and an amended commitment order.
         2
           This Court overruled Runnels’s motion to dismiss, in which he complained that Neal’s motion should be
dismissed for failure to serve and conference with Runnels. Neal’s motion contained a certificate of service, which
constitutes prima facie evidence of service. See In re E.A., 287 S.W.3d 1, 5 (Tex. 2009); see TEX. R. APP. P. 9.5(b),
10.1(a)(4). Moreover, Runnels’s motion in response to Neal’s motion further evidences his receipt of the motion.
Regarding the absence of a certificate of conference, because Runnels filed a motion to dismiss in response to Neal’s
                                             APPEALABLE ORDER
        In her motion to dismiss Runnels’s appeal, Neal contends that the trial court’s contempt
and commitment orders are not appealable and, consequently, Runnels’s appeal should be
dismissed. We agree to the extent Runnels challenges those particular rulings.
        A contempt order “protects the status of the court itself; the power to punish for contempt
is an essential element of judicial independence and authority that enables courts to persuade
parties to obey an order of the court so that the order will not be rendered ineffectual by
recalcitrant litigants.” In re Office of Atty Gen. of Tex., 215 S.W.3d 913, 915 (Tex. App.—Fort
Worth 2007, orig. proceeding).             The concern underlying the contempt power is both the
disruption of court proceedings and the disobedience to the orders of the judiciary, regardless of
whether that disobedience interfered with the conduct of trial. Id. “Consequently, contempt
proceedings are not concerned with disposing of all claims and parties before the court, as are
judgments; instead, contempt proceedings involve a court’s enforcement of its own orders,
regardless of the status of the claims between the parties before it.” Id. at 915–16. Thus,
contempt orders are not appealable, even if appealed along with an appealable judgment. Id. at
915; see Norman v. Norman, 692 S.W.2d 655 (Tex. 1985).
        Because the trial court’s contempt and commitment orders are not appealable, we lack
jurisdiction over Runnels’s appeal to the extent he challenges the trial court’s finding of
contempt or its ruling committing Runnels to county jail. See In re Office of Atty Gen. of Tex.,
215 S.W.3d at 915; see also Norman, 692 S.W.2d at 655; Hernandez v. Hernandez, 318 S.W.3d
464, 466 n.1 (Tex. App.—El Paso 2010, no pet.). However, in his notice of appeal, Runnels
expresses his desire to appeal the “entire judgment.” In addition to finding that Runnels failed to
make sixteen child support payments in their entirety and made only a portion of the December
2017 payment, the trial court found that:


        …Respondent had the ability to pay child support in the amounts and on the dates ordered as set
        out above and that Respondent is guilty of a separate act of contempt for each such separate failure
        to pay child support in the amounts ordered.


motion, there would be no purpose in striking Neal’s motion and requiring a conference. See Burns v. Seascape
Owners Ass’n, Inc., No. 01-11-00752-CV, 2012 WL 3776513, at *10 n.4 (Tex. App.—Houston [1st Dist.] Aug. 30,
2012, no pet.) (mem. op.); see TEX. R. APP. P. 10.1(a)(5). Additionally, this Court may suspend a rule’s operation in
a particular case, and allow a different procedure, in order to expedite a decision or for other good cause. TEX. R.
APP. P. 2.




                                                         2
         …at the time the motion requesting withholding from earnings for child support was filed,
         Respondent had been in arrears for an amount due for more than thirty days and the amount of the
         arrearages was an amount equal to or greater than that due for a one-month period.

         …all arrearages and current child support amounts should be withheld from Respondent’s
         earnings.


Accordingly, the trial court’s contempt order also includes a ruling on arrearages, which is
unrelated to contempt and is independently appealable. See Hooper v. Hooper, No. 14-09-
01024-CV, 2011 WL 334198, at *1 (Tex. App.—Houston [14th Dist.] Feb. 3, 2011, no pet.)
(mem. op.) (“[c]ourts have allowed appeals of rulings regarding unrelated issues that occur in
contempt proceedings,” such as whether a child support arrearage exists); see also Pedregon v.
Pedregon, No. 08-05-00236-CV, 2005 WL 2593660, at *1 (Tex. App.—El Paso Oct. 13, 2005,
no pet.) (mem. op.) (portion of order holding appellant in contempt and suspending commitment
is not appealable, but portion granting judgment for arrearages is appealable). Thus, while we
lack jurisdiction to consider the trial court’s orders finding Runnels in contempt and committing
him to the county jail, we may properly evaluate any error assigned to the trial court’s arrearages
ruling. See Hooper, 2011 WL 334198, at *1; see also Pedregon, 2005 WL 2593660, at *1.


                                                   DISPOSITION
         Having determined that the trial court’s contempt and commitment rulings are not
appealable, we grant in part Neal’s motion to dismiss, and we dismiss Runnels’s appeal with
respect to those specific portions of the trial court’s orders. See TEX. R. APP. P. 42.3(a). This
dismissal does not affect Runnels’s appeal from the trial court’s order granting judgment for
arrearages.
Opinion delivered July 25, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 25, 2018


                                        NO. 12-18-00146-CV


                                  WILLIAM RUNNELS,
                                       Appellant
                                          V.
                               DOMANITA CRADDOCK NEAL,
                                       Appellee


                               Appeal from the 124th District Court
                        of Gregg County, Texas (Tr.Ct.No. 2007-2400-B)

                   THIS CAUSE came to be heard on the appellate record and the Appellee’s
motion to dismiss; and the same being considered, it is the opinion of this Court that Appellant’s
appeal from the trial court’s orders of contempt and commitment should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed, in part, for want of jurisdiction; and that this
decision be certified to the court below for observance. This dismissal does not affect the appeal
from the trial court’s order granting judgment for arrearages.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.